 THE NATIONALCASH REGISTERCOMPANYThe National Cash Register CompanyandEugeneB. Brown.Case 9-CA-4139February 5, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn September 19, 1967, Trial Examiner ArthurM. Goldberg issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged inand wasengagingin certain unfair laborpracticesand recommendingthat it cease and desisttherefrom, and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.-Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the National LaborRelations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions only to the extent consistent herewith.The facts, as found by the Trial Examiner andsupported by the record, are that since 1957 Eu-gene B.Brown, an employee of the Respondent,had been actively engaged, to the Respondent'sknowledge, in attempts by United Steelworkers ofAmerica, AFL-CIO, to supplant the NCR Em-ployees'IndependentUnionasbargainingrepresentative of the Respondent's employees.However, following his election in September 1965tothepositionof Independent departmentalrepresentative (job steward), Brown curtailed hisovert Steelworkers activities.As representative, Brown was steward for ap-proximately 400, employees on the second shift inscrewmaking department # 1 and in parts machiningdepartment #4, where he himself worked. His du-tiesasrepresentativeincludeddiscussinggrievances with, the job foremen at the second stepof the contractual grievance procedure. Compensa-tion for time spent performing such duties wascovered in ' the 1964 collective-bargaining agree-ment, which provided that the Respondent wouldreimburse a union representative up to a specifiednumber of hours per week. However, no provisionswere included in the agreement for representativesworkingovertimewhen the employees theyrepresented' worked extra hours, and the partiesagreethat no standards had been established on thismatter.639By November 1965, the Respondent, concernedwith what it considered to be an excessive amountof compensated union time, solicited the coopera-tion of Independent officials in reducing theirclaims.On December 6, 1966, the Respondentwrote 20 Independent representatives, who it foundto be the highest consumers of union time, includingBrown, and noted that it would no longer pay formore hours than the contract provided.The amount of Saturday overtime to be workedby employees is determined by factory manage-ment, and then passed on by Supervisor Murray todepartmental foremen on Friday mornings. The de-partmental foremen then schedule overtime forregular employees with the job foremen.The Trial Examiner found, based on creditedtestimony, that Independent representatives, in theabsence of a specific direction not to work on Satur-day, would unilaterally determine whether or notthey would come in that day on the basis of theirevaluation of employee needs for representation.On Friday morning, December 9, 1966, JohnAstor, Brown's job foreman, was informed thatthere would be no Saturday overtime in either partsmachining #4 or screwmaking #1. Although it wasdecided later that day that some employees inscrewmaking #1 would in fact work overtime;Brown was not informed and received no instruc-tions as to whether he should report the next day.However, Brown learned later on Friday that over-time was in fact scheduled in screwmaking #1, andhe reported to the plant on Saturday, December 10,and was the only employee in parts machining #4.During the course of his shift, Brown visitedscrewmaking #I several times to exercise his dutiesas union representative for the 19 employees whowere working there.On Tuesday, December 13, officials of theRespondent decided that Brown should bedisciplined. On December 15, Brown was informedby Foreman Astor that he would not be paid for hisSaturday work, other than the piece rate for workactually performed, and that he would be suspendedfor 3 days, because he had come into the plant, andperformedwork,without authorization;whichAstor considered a "gross infraction of the Com-pany rules" in light of Brown's previous notificationthat he had claimed excessive union time.The Trial Examiner found that Brown did not,violatethe collective-bargaining agreement orestablished company policy; and that his conductwas not in contravention of an order not to report,and therefore was pursuant to the proceeding fol-,lowed in the past by Independent representatives.Itwas the Trial Examiner's view that at mostBrown may have exercised poor judgment in com-ing in to represent only 19 employees. The TrialExaminer also found that Brown was treated dif-ferently from representativesMeyers and Cope-land,neither of whom were Steelworkers ad-169 NLRB No. 91 640DECISIONSOF NATIONALLABOR RELATIONS BOARDvocates, who had not been disciplined for what theTrialExaminer found to be similar behavior. InlightofBrown's "well-known ... open andsustained support" for Steelworkers, and as "im-mediately prior to the events herein the Companywas plagued by a wildcat strike" in screwmakingdepartment #1, "known for its Steelworkers ad-herence," the Trial Examiner concluded thatBrown was singled out from among other represent-atives and disciplined because of his open activitieson behalf of the Steelworkers. We disagree.We are not convinced that the facts support afinding of disparate treatment of Brown. As in-dicated, the Trial Examiner conceded that "Brownmay have exercised poor judgment in coming in torepresentonly 19 screw machine operators."Although the Respondent did not discipline Cope-land for reporting without authorization on a Satur-day in March 1966, its decision appears to havebeen based on the fact that there were 120 em-ployees working that day in the departments Cope-land represented.Moreover, on every occasionwhenMeyers reported on Saturday withoutauthorization, there were at least 35, and frequentlymore, employees working in his department. Thus,therewas no previous instance of any otherrepresentative reporting for overtime work withoutauthorization to represent as few as 19 employees.Further, on other occasions when Brown hadworked overtime (without reprimand) in 1966,therewere never fewer than 70, and morefrequently there were over 100, employees presentin the departments for which he was representative.In addition, Brown's discipline occurred withinseveral days after the Respondent had specificallyrequested several individuals, including Brown, toreduce the amount of working time spent perform-ing union duties,whereas the Copeland and Meyersincidents occurred several months prior thereto.We therefore conclude that the evidence fails tosupport a finding of disparate treatment.But even if it did, the record is devoid of evidencethat the Respondent harbored any animus againstSteelworkers, that it preferred the Independentover the Steelworkers, or that it had reason to be-lieve that Brown's Steelworkers advocacy survivedhis election as Independent representative. To theextent that an anti-Steelworkers bias might be in-ferred from a 4-day wildcat strike which had begunon October 31, 1966, in screwmaking department#1, many of whose employees were Steelworkersadvocates, there is no evidence that Brown fo-mented or was involved in it, or that the Respond-ent suspected such to be the case. Brown's onlyconnection with the strike was to serve on a com-mittee with other independent officials. Althoughthe record shows that Brown criticized the Inde-pendent's failure to resolve the strikers' grievancesat independent meetings, there is no evidence thatthe Respondent was aware of what occurred at In-dependent meetings.Moreover, Brown had en-gaged in no overt Steelworkers activity sincebecoming an Independent representative 15 monthsbefore the events herein occurred.Accordingly, we find that a preponderance of theevidencefailstoestablish thatBrown wasdisciplined because of his adherence to the Steel-workers, and we shall therefore dismiss the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner: Upon acharge filed on December 19, 1966,1 by Eugene B.Brown, an individual, the complaint herein issued onFebruary 9, 1967. The complaint alleges that the Na-tional Cash Register Company (herein called the Com-pany or NCR) discriminatorily refused to pay Brown forovertime work performed by him on December 10, andunlawfully imposed upon him a 3-day suspension fromemployment. This conduct was alleged to have violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (herein called the Act). Respondent de-nied generally all the material allegations of the com-plaint.All parties participated in the hearing at Dayton, Ohio,on April 13 and 14 and May 8 and 9, 1967, and were af-forded full opportunity to be heard, to introduceevidence, to examine and cross-examine witnesses, topresent oral argument, and to file briefs. Oral argumentwas waived and briefs were filed by Respondent andGeneral Counsel.Upon the entire record in the case, my reading of thebriefs, and from my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACTTHE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, and I findthat the National Cash Register Company is, and hasbeen at all times material herein, engaged in commercewithin themeaningof Section 2(6) and (7) of the Act. TheCompany's Dayton, Ohio, plant is the only facility in-volved in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkers of America,AFL-CIO (hereincalled the Steelworkers), and the NCR Employees' Inde-pendent Union(herein called the Independent)are labor'Unless otherwise noted all dates were in 1966. THE NATIONALCASH REGISTERCOMPANYorganizations withinthe meaningof Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.Brown and the SteelworkersEugene B. Brown has been employed by the CompanysinceDecember 1947. For most of that time the Steel-workers has been attempting to supplant the Independentas bargaining representative of the Company's Daytonemployees.2 Brown has been actively engaged in theSteelworkers campaign since 1957. In its behalf Brownhas distributed literature at the plant gates, attendedSteelworkersmeetings,and obtained approximately2,000 authorization cards for that organization over thepast 5 or 6 years. Company witnesses testified that theyhad observed his activities. In addition Brown has wornto work a shirt bearing a slogan urging Steelworkers sup-port and has attended Steelworkers district and educa-tional conferences. Over the years the Steelworkers hasfiled a number of unfair labor practice charges in Brown'sbehalf.Following his election in 1965 to the position of Inde-pendent departmental representative, Brown curtailed hisovert activities for the Steelworkers. However, he con-tinued attending committee meetings each month and so-liciting authorization cards. During the election campaignhis opponent for the position of Independent representa-,tive challenged Brown's qualifications because of his ad-herence to the Steelworkers. After his election to officein the Independent, that organization sought an injunctionto interdict Brown's Steelworkers activity.Ifind that Brown's activities in behalf of the Steel-workers were well known at the Company.2.Brown as Independent union representativeAs noted, in September 1965 Brown was elected to theposition of Independent union representative. As such hewas job steward for some 350 to 400 employees workingon the second shift in several departments. The bulk ofthese employees were in two departments, screwmaking#1 and parts machining #4, where Brown himselfworked. The second shift worked from 4 p.m. to midnightor from 4:42 p.m. to 1:12 a.m., depending on whether athird shift was scheduled.Among the employees Brown represented were bothpieceworkers and those compensated on a straight-timebasis. These employees worked on over 30 different jobsin their various departments.As union representative Brown found himself involvedin situations ranging from disputed piece rates to the per-sonal problems of employees. Union representatives areinvolved at the second step of the contractual grievanceprocedure. At that point the complaint has not yet beenreduced to writing and is discussed between the unionrepresentative and foreman.3.Company-compensated union timeThe collective-bargaining agreement entered into onSeptember 1, 1964, between the Company and the Inde-2 In recent years the International Union of Electrical,Radio, andMachine Workers,AFL-CIO (IUE), has mounted a competing campaignseeking to win the allegiance of the Dayton NCR employees.641pendent provided that the Company would compensateunion representatives and other Independent officials fora certain amount of time spent by them in the plant ad-ministering the terms of the contract.By November 1965, the Company, concerned by whatit considered to be an excessive amount of claimed uniontime, wrote to all Independent officials soliciting theircooperation in reducing compensated union time.Thereafter, on December 9, 1965, the Company senta letter to all NCR supervisors and all Independent offi-cials explaining the union-time provisions of the collec-tiveagreement.Again, on February 2 the Companywrote to thesamepeople explaining the procedures to befollowed in claiming union time.Finally, on December 6 the Company wrote to a groupof about 20 Independentunionrepresentatives, who itfound were the highest consumers of union time. In thisletter the Company listed the amount of union time thatthe recipient had claimed and noted that it would not inthe future pay for more hours than the contract providedfor.Brown was among other union representatives whoreceived a copy of the December 6 letter.Although the collective-bargaining agreement spellsout in detail the method of compensating union represent-atives for time lost on contract administration and isspecific as well on the matter of overtime work, no provi-sion is made for union representatives working overtimewhen the employees they represent put in extra hours ofwork.4.Union representatives and Saturday overtimeThe scheduling of Saturday overtime begins onThursday of each week. On that day the foreman of eachdepartment in the machining division calls SupervisorMurray's clerk and recommends the amount of overtimeeach would like to have worked in his department on thefollowing Saturday. These recommendations are com-piled into a division report which Murray submits to thefactory manager for approval. After this report is eitherapproved or modified, Murray receives on Friday morn-ing "somewhat of afinal answer."3 On occasion this over-time schedule is corrected to provide for unforeseen workneeds which might come up during the course of Friday.Murray meets with his department foremen eachFriday morning and passes on to them the decision onSaturday overtime which he has received from the facto-ry manager. The foremen in turn are back in their depart-ments by 1 p.m. on Friday and schedule their departmen-tal overtime with the job foremen.The collective-bargaining agreement provides noguidance as to when union representatives are to workovertime to provide representation to the employees. Ad-ditionally,allagree4 that no standards had beenestablished in the plant on this question. Elmer Murray,supervisor of the machining division which includes thedepartments represented by Brown, testified that neitherin the Company nor in his division had guidelines beenset.Murray further testified that the union representa-tives had never been notified of a necessary ratio of em-ployees to union representatives as a precondition to theirreporting for overtime for the purpose of representing em-ployees.A number of union representatives, including8The words are those of Machining Supervisor Murray. The accountof overtime scheduling is based on his testimony.4Company and General Counsel witnesses agreed on this point. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDBrown,testified to the lack of company policy or rule asto when they were to work overtime hours in their capaci-ty of elected representative.I find that at all times materi-al herein there was neither contract provision nor com-pany rule setting standards governing when unionrepresentatives were to work overtime for the purpose ofemployee representation.The experience of other Independent union representa-tives highlights the lack of policy on this point and the adhocnature of company reaction to overtime work byunion representatives.LarryJoe Copeland,a unionrepresentative for over 5 years in punch press #1,testified that after his foreman informed him how manyemployees were to report for Saturday overtime and thenature of the work they were to perform, Copeland wouldtell the Company that he was coming in if he felt thescheduled employees needed union representation. Onsome of the Saturdays he came in to the plant,Copelandwas the only employee present in his section.Copeland testified to an incident in March when he re-ported to the plant on Saturday morning after having beentold the evening before by Warner Glock,his departmen-tal foreman,that he was not to work the overtime hours.Copeland came in that Saturday because he felt that thepeople working needed him there as their union represent-ative. Copeland asked for a production job after arrivingat the plant as he had no representation duties to performat the time.No workwas assigned to Copeland andshortly thereafter he was called to the office and ordered'by Glockto leave company premises.Copeland refusedto do so. Thereafter,at Supervisor Murray's directionGlock had Copeland sit in the office until quitting time,after telling Copeland he would not be paid for the day.However, after Copeland discussed the problem with In-dependent officers, who in turn took up the incident withhigher company officials, he was paid for the day and nodisciplinewas imposed for his disregard of directionsfrom his foreman.The Company explained that becauseof the number of employees who were scheduled to workthat Saturday, Glock erred in directing Copeland not tocome in.This explanation begs the question of companydisregard of Copeland's two acts of insubordination, hisreporting on Saturday morning after being directed not tocome in and his refusal to leave company'premises afterreceiving a' direction from Glock to do so. Copeland wasnot active in behalf of the Steelworkers.Richard C. Meyers, union representative for the dayshiftof parts machining #4 (Brown represented thesecond shift of that department),testified that he hadworked on a number of Saturdays when he was the onlyemployee present in his section.Except on one occasionwhen he went over Foreman Astor's head,5 Meyerswould not work on Saturday if told not to do so by the de-partment foreman.However, on several occasionsMeyers did come in on Saturday when he had not beentold to do so by Astor but Meyers had decided for himselfthat the employees scheduled needed him there as unionrepresentative.The factors which determined whether hewould work on a given Saturday,Meyers testified, werethe number of pieceworkers and women scheduled forwork that day. The union representatives"agreed thatpieceworkers generate more grievances than other em-5 John Astor is department foreman for all shifts of parts machining #46Meyers,Copeland,and Robert Coleman Coleman is union represent-ative for the hourly rated employees on the day shift of screwmaking #17Thomas Stahl,union representative for certain sections of partsployees because of temporary job rates and job price stu-dies.Meyers was not active in behalf of the Steel-workers.75.Brown and Saturday workFollowing Brown'selection as union representative,Joiner L. Strausbaugh,his then job foreman,removedBrown's name from the employee overtime equalizationlistmaintained to assure even distribution of availablepremium hours.Accordingly, Brown's Saturday overtimewas not charged against the regular overtime rotation.The circumstances under which Brown thereafter cameto report for work on Saturdays constitutes a hotly con-tested and, in large measure, a controlling issue in thisproceeding.-Brown testified that for the first four to six Saturdayshe worked,following his election,he received permissionto do so from Department Foreman Astor. ThereafterBrown came in on Saturday if he felt the employees work-ing required his presence as union representative. Thenecessary information as to the number of employeesscheduled for Saturday work was obtained from Astor orStrausbaugh in parts machining#4 and from ForemanGlen Reynolds in screwmaking#1.On occasion Browndiscussed Saturday overtime with Astor in the latter's of-fice, but, Brown testified,this would occur when he wasin the foreman'soffice on other business.Brown wasnever called to the office for the specific purpose ofdiscussing Saturday overtime. In determining whether hewould work on a particular Saturday, he would not seekpermission to come in, but rather would try to learn howmany employees were working in the departments herepresented.Astor maintained that he always informed Brown if thelatter was to work on Saturday.It was his duty to deter-mine whether the employees required the presence oftheir union representative,Astortestified.Since Brownwas in his office most evenings and particularly onFriday, Astorwould tell Brown if he was to work over-time to represent the employees.Alfred Sherer,a job foreman in parts machining #4 onthe second shift since September 6, recalled "a couple oftimes" that overtime was discussed with Brown inAstor's office. Sherer himself was in Astor's office everyFriday afternoon.On those occasions when overtime wasdiscussed with Brown in Sherer's presence,he recalledmerely that they went over the work schedule for Satur-day.Strausbaugh testified that Astor wouldinform him howmany employees were to work in the grooving section(Brown's job) and whether Brown was to come in. Hewould then pass this information on to Brown.Strausbaugh did not claim to have thus informed Brownof his Saturday work assignment each week.There weretimes that Brown worked on Saturday that Strausbaughdid ,hot assign him the work. While Strausbaugh was toldon occasionby Astor that he hadgiven permission forBrown to work on a Saturday, Strausbaugh did not knowhow often Astor had directly authorized Brown's over-time.Ifind contradictory and unconvincing the Company'sevidence offered to establish that Brown was alwaysmachining #4, testified as to his experiences concerning Saturday workHowever, I find his testimony too confused to have probative value. Inany event, Stahl's testimony adds nothing to the finding above. THE NATIONALCASH REGISTERCOMPANYdirectly authorized to come in for Saturday overtime inhis capacityas unionrepresentative.8 Astor stoutly main-tained that Brown had been told each week if he was towork on Saturday and that Brown was in his office regu-larly each Friday. Sherer, who knew he was in Astor's of-fice each Friday, could not recall if Brown was thereregularly and remembered the conversations on those oc-casions asbeing limited to a discussion of the Saturdaywork schedule. Sherer did not confirm the assertion thatBrown was told specifically to work or not.On the other hand, Brown's claim to have unilaterallydetermined upon working the overtime hours based onhis own evaluation of employee need for representationis credibly corroborated by other union representatives.In this connection I afford special weight to the testimonyof Meyers, the day representative for parts machining #4,who testified to working a number of Saturdays though hehad received no direction to do so from Astor or his jobforeman. While Meyers recalled times when he had beendirected not to report on Saturday, Astor's failure to givedirections on overtime to Meyers on other occasionslends support to Brown's claim that he was left on hisown in determining whether to report to represent the em-ployees.Accordingly, I find thatNCR has notestablished the existance of the claimed policy of requir-ing specific authorization by the Company for each Satur-day worked by Brownas a unionrepresentative. Rather,I conclude that union representatives in the absence of aspecific direction not to work on Saturday would uni-laterally determine whether they would come in that daydepending on their evaluation of employee need forrepresentation.6.The wildcat strikein screwmaking # 1On October 31 the automatic screwmachine operatorsemployed on both shifts in screwmaking # 1 went out onan unauthorized work stoppage which lasted for 4 days.As early as March 29, George Channell, president of theIndependent had taken up with NCR Vice President LyleShafer the problems in screwmaking # 1. At that timeChannell appointed a committee to seek resolution of thescrewmachine operators' complaints. Robert Coleman,unionrepresentative for the day shift, was appointed tothe committee. Brown, the second shift representative,,was not.The screwmachine operators met with their representa-tives and Independent officers on October 27 to discuss,the training program in screwmaking # 1 and job descrip-tions of the employees. Four days later the automaticscrewmachine operators, who are hourly rated em-ployees, struck.After the work stoppage terminated, a series of Com-pany-Independentmeetingswere held to discuss thescrewmachine operators' grievances. The Independentwas represented by its top-elected officers, its attorney,Union Representatives Brown and Coleman, and a com-mittee of five employees selected by the automatic$ In addition to the company supervisors alluded to above, David Rar-dam, Brown's job foreman since September 6, testified concerning Satur-day work assignment I did not find Rardain to be a credible witness Rar-dain claimed that he had assigned Brown to Saturday work based onBrown's position on the employee overtime list.This occurred two orthree times,Rardain testified.I do not believe that this could have ,.ap-pened more than once as Brown was well aware of employee concern thathis overtime encroached on that of the others and would not have per-643screwmachine operators.Following the Company'srefusal to open the collective-bargaining agreement toraise the wages of the affected employees, the meetingsended without resolution of the dispute. Thereafter,Brown and others made the failure to satisfy thescrewmachine operators' grievances by means of negotia-tions a matter of conflict at Independent meetings.James W. Elmore, Independent vice president for themachining division, called as a witness by the Company,described the poststrike situation thus:After the walkout, the Steelworkers or thescrewmakers or whatever you call those, there are alot of them, I mean, that's got various of opinions,they themselves as employees felt it was wrong forthe company not to open the contract ...Elmore explained "a lot" of the screwmachine opera-tors wore Steelworkers shirts.B.Brown Works on Saturday, December 10, toRepresent Employees in Screwmaking #1 and isThereafter Disciplined1.The events of Friday, December 9At their regular Friday morning meeting the foremen inthe machining division were informed that no Saturdayovertime would be worked the following day in partsmachining #4 or in screwmaking # 1. However, at about3 p.m. it was decided to schedule a number of employeesin screwmaking #I to enable the assembly room to main-tain production. This decision was not communicated toJohn Astor, Brown's foreman.Astor held his customary meeting with the job foremanabout 4 p.m. Brown was in the outer office waiting to seeAstor about a third week of vacation for one of the em-ployees.During a break in the meeting caused by atelephone call for Strausbaugh, Astor called Brown intohis office. Astor testified that after hearing Brown on thevacation problem and promising to investigate the facts,he told Brown that no one would work the following dayin parts machining #4. Astor did not tell Brown he wasnot to come into the plant. Job Foreman Sherer recalledthat before Brown came into the office, Astor had told thesupervisors there would be no overtime on Saturday.Rardain testified that Astor's announcement to Brownwas the first that Rardain knew of it. All agreed thatBrown made no reply to Astor nor did he acknowledgehaving heard the foreman's words.Sometime after 10 p.m. Brown learned that Saturdaywork was scheduled in screwmaking #1. Brown testifiedthat he learned from Strausbaugh at or about the sametime that no overtime was to be worked in parts machin-ing #4.Accepting as true the testimony that Astor in his officetold Brown no employees would be working in partsmachining #4, 1 note that at that time Astor was unawareof the change in the schedule for screwmaking #1. Astorhad stated that he decided when the union representativesmitted the practice to continue.Further, employee unrest engendered byBrown's Saturday work had been mollified by his removal from theequalization list.The witnesses testified without having heard theevidence which preceded their appearance as the Company had requested,that they be excluded from the hearing.I am mindful of this condition inevaluating the consistency of General Counsel'switnesses in describingthe policy they followed in determining whether they should work onSaturdays.350-212 0-70-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere to come in to represent the employees and that afactor in his decision concerning Brown would be thesituation in.screwmaking#1.Thus, as Machining Divi-sionManager Murray agreed,as far as Astor knew noemployees represented by Brown were working thatSaturday,accordingly,no actionby Astorwas requiredconcerning Brown reporting to the plant.At most I findthat Astor'swords to Brown were equivocal and, as theevents developed,not relevant to the situation facingBrown as an elected union representative.Further, asevidenced by Brown's inquiry to Strausbaugh later thatnight concerning plans for overtime in parts machining#4,9 theevidence does not establish that Brown heard theremarks of Astor.asked why Brown had come in, stating that he was notauthorized to work. Brown said he had been in torepresent the employees in screwmaking #1 and that hehad worked many Saturdays without specific authoriza-tion.After further discussionAstor repeated thatBrown's presence in the plant on Saturday had not beenauthorized and therefore the Company would not pay himfor the day. Astor claims to have advised Brown at thetime that further disciplinary action was planned.ThereafterBrown called Company Vice PresidentShafer, director of NCR industrial relations, limiting hiscomplaint to the denial of pay for Saturday. Shaferreferred Brown to Murray who said he would supportAstor's action. 112.Theevents of Saturday,December 10Brown reported to the plant on Saturday at his regulartime of 4 p.m. He was the only employee who worked inparts machining#4. Since the job which was set up on hismachine was nonpriority,Brown did the job on anotherman's machine because it was designated as "Hot"or pri-ority.Brown testified that he had never before been theonly employee to work in the department.During the course of the second shift Brown went toscrewmaking#Ion a number of occasions to attend tohis duties as a union representative.On one visit hechecked on contract compliance in the matter of manage-ment performance of bargaining unitworkand a secondmatter concerned a piece rate.Only 19 employees worked in screwmaking#1on thesecond shift that day. The four employees from the de-partment who testified concerning Brown's appearancein screwmaking#1on December 10 while they were atwork,were all handscrew operators, compensated on apiece rate basis.3.The events of Tuesday, December 13Late in the afternoon of Monday, December 12, ElmerMurray, supervisor of the machining division, received atelephone call inquiringwhether he had authorizedBrown to work the preceding Saturday. The calleridentified himself as an employee in parts machining #4but would not give his name. The next morning MurrayaskedAstor if he had scheduled any overtime onDecember 10, and told Astor about the telephone call ofthe previous evening. Astor replied that no one had beenscheduled for that Saturday and that Brown had been soinformed on Friday. However, after checking with hisclerk Astor learned that Brown had put in for 8 hours ofwork on the day in question. Both company officialstestified that they then discussed the action to be taken,Astor insisting that Brown be disciplined. It was agreedthat Brown not be paid for the day10 and to Astor's sug-gestion that he be suspended as well, Murray said hewould discuss the idea further with Astor.When Brown reported for work that evening Astorconfirmed that he had worked on December 10 and0 I credit Brown's testimony concerning his inquiry to StrausbaughFriday night.10Actually Brown was paid the piece rate for the work he produced onDecember 10 and was denied only an additional hourly rate paid to piecerate employees for the time they are in the plant.11This account is based on a synthesis of the testimony of Brown,Astor, Murray, and Shafer. Though not material to a resolution of the is-sues herein,Ido not credit Astor's claim to have warned Brown in their4.The events of Thursday, December 15Brown was called to Foreman Astor's office Thursdayafternoon and there informed that because he had comeinto the plant on Saturday without authorization and haddone unauthorized work he would be suspended for 3days and his personnel record card marked accordingly.Present in addition to Astor and Brown were SupervisorMurray and Independent Vice President Elmore.Brown argued that he had come into the plant torepresent employees on many Saturdays without specificauthorization and had been following the same procedureon December 10. Astor told Brown his coming into theplant without authorization was "a gross infraction of theCompany rules "'12 that he had started up equipment, andhad been previously notified he was claiming excessiveunion time. Brown complained that the discipline wassevere and Elmore agreed, arguing that an oral warning toBrown would be sufficient.Murray testified that among the factors influencing himto approve the discipline of Brown were that "he had justreceived a personal letter from Mr. Shafer about exces-sive Union time, and that he was told by his foreman thatthere was nobody authorized in his department to workon December the 10th, and that he came in anyhow, andturnedon the lights and started the equipmentunauthorized."The meeting ended after Brown asked that thediscipline be imposed on him as a union representativerather than as an employee. Murray refused the request.Brown then asked Elmore to file a grievance for him atthe fifth step of the grievance procedure, making it ageneral union grievance rather than an employee com-plaint.Elmore was of the opinion that Brown shouldgrieve as an individual employee concerning the discipli-nary action but at Brown's request agreed to take thematter up with other Independent officers.5.Brown's grievanceIn the days which followed Brown attempted to per-suade Elmore to file a general union grievance protestingthe 3-day suspension. The matter was discussed on Satur-day, December 17, at a party for union representativesconversation on Tuesuay that further discipline was planned. Had Brownbeen aware of this threat I do not believe he would have limited himself inthis call to Shafer to the refusal to pay for Saturday.12When hired in December 1947, Brown, as do all new employees,signed a form stating,inter alia,that an employee shall not be paid forovertime unless specifically ordered to do the work and furnished a passadmitting him to the plant to perform the overtime work. THE NATIONAL CASH REGISTER COMPANYand again on Monday. Each time Elmore told Brown itwas not the proper subject for auniongrievance and forBrown to file as an individual.13On Wednesday, December 21, Brown filed an in-dividual grievance complaining of the 3-day suspension.This grievance was rejected by the Company asbeing un-timely filed. The collective-bargaining agreement pro-vides that an individualmustfile a grievance on his ownbehalf within 2 working days in cases of discharge ordisciplinarysuspension.The 3 days of Brown'ssuspen-sionwere deemed to be working days for the purpose ofthis time limit on grievances. 14C.Conclusions and FindingsI have heretofore found thatat all timesmaterial hereinthere was neither contract provision nor company rulesetting standards governing when union representativeswere to work overtime for the purpose of employeerepresentation. I have found further that in the absence ofspecific directions not to work on Saturday, Brown andother union representatives determined for themselveswhether to come in based on their evaluation of employeeneed for representation. Finally, I have found that'onFriday, December 9, Astor did not instruct Brown thathe was not to come into the plant the following day. Astorand Strausbaugh, by informing Brown that no employeeswere scheduled to work in parts machining #4 on Satur-day, did not bar him under existing practice from conclud-ing that the employees in screwmaking #1 required hispresence. Astor testified that the situation in the other de-partment was a factor in determining whether Brownshould come into parts machining #4. Thus, at best, astatement that no employees were scheduled in partsmachining #4 was equivocal. If Astor wished to directBrown not to come into work on Saturday he could havedone so directly as he had in the past with Meyers, theday representative.Accordingly, I find that Brown's presence in the plantand in parts machining #4 did not violate the collective-bargaining agreement, was not contrary to establishedcompany rule, and was not in controvention of an ordernot to report.Quaker Alloy Casting Company,135NLRB 805, 806; Cf.Crucible Steel Castings Company,101 NLRB 494, 495. Rather I find that Brown reportedto the plant on December 10 in his capacity of unionrepresentative pursuant to the procedure followed in thepast by Independentunionrepresentatives.At mostBrown may have exercised poor judgment in coming in torepresent only 19 screwmachine operators. However, inview of the recent problems in screwmaking #1 thenumber of employees involved might very well be out-weighed by their location. But in any event the exerciseisElmore explained that a general union grievance would anse if theCompany cut the wages of a department of several hundred men orremoved the parking lots. However, if a union representative had agrievance it would be his own problem and not that of others If, for exam-ple, a union representative was discharged because he had filed too manygrievances, Elmore would consider this an individual grievance.14 In March 1967 Brown was removed by the Independent ExecutiveBoard from his position of union departmental representative. The actionwas taken, Elmore explained, because Brown had gone to an outside or-ganization to seek redress from the Company rather than utilizing the or-ganization of the Independent. In the course of investigation of the instantcharge, Brown was interviewed by a Board agent in the Steelworkers of-fice.While there, he was observed by Independent officers.15The Company's explanation that hindsight disclosed sufficient em-ployees to warrant Copeland's presence as union representative begs the645of poor judgment does not violate company rule or con-tractprovision and was done within the scope ofestablished practice.While Brown's actions fall within established bounda-ries, the Company's reaction does not. Union Represent-ativeMeyers had worked Saturdays without authoriza-tion from Astor. In his case there was no reaction fromthe Company. Copeland, in March,had gonefar beyondBrown when he reported on a Saturday to represent em-ployees.Not only did Copeland come into the plant indirect violation of a specific order not to do so butthereafter he stayed on the company premises afterreceiving specific instructions to leave. These constitutetwo clear acts of insubordination. Yet, not only wasCopeland not disciplined, he was paid in full for the day. 1 sIconclude that this disparity in treatment of the em-ployees involved is directly correlated to the disparity oftheir support for the Steelworkers. Neither Meyers norCopeland were Steelworkers advocates. However Brownwas well known for his open and sustained support of theoutside Union. Immediately prior to the events herein theCompany had been plagued by a wildcat strike by andprotracted negotiations with a department known for itsSteelworkers adherence. All things considered, I con-clude that Brown was singled out from among the otherunion representatives and disciplined, not because he vio-lated a company rule when he came into work onDecember 10, but because of his open activities on behalfof the Steelworkers.Time-O-Matic, Inc. v. N.L.R.B.,264 F.2d 96, 102 (C.A. 7).16IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe Company's activities set forth in section III,above, occurring in connection with its operations as setforth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that the Company engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) oftheAct, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.I have found that the discipline imposed on Brown (the3-day suspension, the Company's refusal to pay him infull for December 10, and the notation of the disciplineon his personnel record card) violated Section 8(a)(1) andquestion of his coming into the plant without authorization, the derelictionfor which Brown was disciplined Admittedly Astor was unaware of thechange in plans for overtime in screwmakmg #1 when he allegedlytold F'Brown that no overtime was planned for parts machining #4. If laterlearned facts can change the outcome for Copeland, why not for Brown?16At the hearing the Company urged that insofar as the complaint con-cerned itself with NCR's refusal to pay Brown for December 10, thematter should be deferred to the grievance and arbitration provisions ofthe collective-bargaining agreement as there was a grievance pending onthis issue. However, in its breif the Company did not argue this point andhas apparently abandoned the argument. In any event I do not deem thisa proper case for deferring to arbitration and thereby splitting the cause ofaction, thus placing relief as to one aspect of the violation in the Board andresorting to arbitration for the other. 646DECISIONSOF NATIONAL(3) of the Act.My Recommended Order will provide thathe be paid in full for December 10 and the 3 days ofsuspension with interest added thereto in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716,and that the notation of discipline be expunged fromBrown's personnel record card.Additionally,insofar asthe 3-day suspension may adversely affect Brown's enti-tlement-Ito a n y b e n e f i tsuchdisbarment s h I beIif&tUpon the foregoing findings of fact and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.The National Cash Register Companyisan em-ployer within themeaningof the law.LABOR RELATIONS BOARD2.United Steelworkers of America, AFL-CIO, andtheNCR Employees Independent Union are labor or-ganizations within the meaning of the Act.3.By engaging in certain conduct described in sectionIII, B and C, above, the Company discriminated againstEugene B. Brown in regard to his tenure of employment,and terms and conditions thereof, in order to discourageactivities protected by Section 7 of the Act, and therebyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]